REYBURN, J.
(after stating the facts as above).— The agreed statement and testimony offered established that Michael Tierney died on the nineteenth of May, 1901, bequeathing to his wife, Margaret, in effect all his estate, except $20 devised to his parents; subsequently, November 8th, his widow died, devising her estate to her brother and sister. When Tierney first became a member of the relief association, he constituted his wife, the beneficiary, to whom the benefits should be paid upon his decease, by writing her name in the record book entitled, “Death Benefit Record,” under the column “Beneficiaries,” and no other formal designation was ever made by him. When he again became a member of the association, in April, 1900, the name of his wife continued as his designated beneficiary under the original appointment. The testimony introduced tended to establish by the custodian of the “Beneficiary Record,” that section 5, prescribing that an applicant for membership should call at the office on the third day after admission, and designate the disposition desired of the death benefit, was not rigidly insisted upon nor inflexibly enforced, but a member was permitted to make such designation at any subsequent date. The secretary of plaintiff tes*709tilled that during Tierney’s illness, his fellow officers, Dooley and Stone, had called upon him to take the book of the association to Tierney ’s' house in order that he might' designate his wife as beneficiary, and deponent did not take the book because he did not consider it necessary, as Tierney had already designated his wife upon the books of the association. Stone, one of these officers, stated that Tierney had requested that the secretary bring the book to him, but the testimony of this witness tending to prove that Tierney wished to renominate his wife as beneficiary, and the reasons assigned by the secretary for his declination were excluded by .the court.
The law is well settled that in cases of this description, the beneficiary has no vested interest in the benefit certificate, until the death of the member of the organization, and termination of the life insured. The respondents had no more than mere expectancies in the mortuary benefits, until the decease of Tierney: until which occurrence, he was at liberty to change the beneficiary at will. Supreme, etc., v. Neidlet, 81 Mo. App. 598; Supreme, etc., v. Cappella, 41 Fed. 1. In the language of this court, ‘ ‘ The interest of a beneficiary in the certificate upon the life of a member of a fraternal beneficial association is a mere expectancy before the death of the member', after which event it becomes vested. It is a corollary of these propositions that anterior to the death of a member, the association, for whose benefit alone the* rules governing changes of beneficiaries are made, may waive compliance with any such rules on the .part of their members, and thus validate attempts to change beneficiaries which would be ineffectual under the strict rules of the order. ’ ’ Grand Lodge v. Reneau, 75 Mo. App. 402. As a general rule the regulations of the association respecting a change of beneficiary should be followed, but well established exceptions to literal compliance exist, as where the society waives a strict observance of its own rules; where it is beyond *710the power of the insured to comply literally with such regulations; and finally where the insured has done all, on his part and in his power, to change the beneficiary, but death intervenes before the .full consummation of the change. Supreme Council, etc., v. Cappella, supra; National, etc., Assn. v. Kirgin, 28 Mo. App. 80. In this case, the deceased, when he again became eligible by rejoining the police force, resumed his membership in plaintiff organization, and the designation of his wife as beneficiary, made during his earlier membership, continued of, record with plaintiff, and at most its ratification by Tierney in some manner, formal or informal, acceptable to the association was all that was required to preserve, and continue the designation of' his wife as payee. Appellants were entitled to introduce evidence that Tierney intended his wife to be beneficiary, and endeavored in conformity to the regulations and requirements of plaintiff to have her designated, and also to establish, if such be the facts, that the plaintiff treated the former designation as continuous and effective,' under the later membership, or waived further formal nomination of his wife as beneficiary. For the errors committed in excluding evidence tendered going to show such facts, the judgment is reversed and cause remanded.
Bland, P. J., and Goode, J., concur.